DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-31) in the reply filed on 8/31/2022 is acknowledged.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the original disclosure fails to describe the wheel holding member attaching to the load connection portion only in the first and second predetermined attachment positions.  The wheel holding member (6) is positionable in a first position (Fig. 20), a second position (Fig. 22) and a third position (Fig. 22, with the wheel holding member (6) oriented to the left).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially upwards”, “essentially horizontally”, “essentially flat” and essentially U-shaped” in claims 4, 6 and 15 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 9-10 and 16 recite the limitation “the load connection portion”.  There is insufficient antecedent basis for this limitation in the claims.  It appears that this should be “the load connecting portion”.
Claim 4 recites the limitation "the vertical".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "the load carrier".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "the wheel holder".  There is insufficient antecedent basis for this limitation in the claim.  
Claims 5 and 7-8 depends from the above claim(s) and is rejected for the above reason as it does not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2332155 to Busset.
Regarding claim 1, Busset discloses a wheel holder for a vehicle for attaching a wheel to a rooftop or a rear of a vehicle (Fig. 1), the wheel holder comprising: a load connecting portion (2, 3, 4, 5, 6); and a wheel holding member (18 and portion of 16 connecting legs 18), wherein the wheel holder comprises a docking device (15 and portion of 16 inserted into 15) configured for releasable attachment of the wheel holding member to the load connecting portion to allow for attachment of a wheel to the wheel holding member at a location remote from the load connecting portion (Fig. 2), wherein by moving the wheel holding member towards the load connecting portion, the docking device is brought into a holding state in which it holds the wheel holding member against gravity (when 16 is moved towards the frame and inserted into 15, the wheel is held against gravity as claimed).
Regarding claim 2, Busset discloses wherein the docking device is configured for releasable attachment of the wheel holding member to the load connecting portion in a first predetermined attachment position (Fig. 2).
Regarding claim 3, Busset discloses wherein the docking device is configured for releasable attachment of the wheel holding member to the load connection portion in the first and in a second predetermined attachment position (Figs. 2, 3).
Regarding claim 4, Busset discloses wherein the wheel holding member extends essentially upwards in an upright position or at a predetermined angle from the vertical in the first predetermined attachment position (Fig. 2) or the wheel holding member extends essentially horizontally in the second predetermined attachment position when the wheel holder is attached to a load carrier and the load carrier to the vehicle in the intended fashion (Fig. 3).
Regarding claim 5, Busset discloses wherein the docking device comprises at least one male member (portion of 16 inserted into 15) and at least one complementary female member (15), which define the first or second predetermined attachment position when engaged with each other (Figs. 2, 3).
Regarding claim 7, Busset discloses wherein the docking device comprises a separate fixation device (17) for bringing the docking device into a fixation state in which the wheel holding member is fixed to the load connecting portion in the first or second predetermined attachment position.
Regarding claim 8, Busset discloses wherein the fixation device comprises a clamping bolt (bolt 17 clamps 15 and 16 together).
Regarding claim 9, Busset discloses wherein the docking device is configured for releasable attachment of the wheel holding member to the load connection portion only in the first and second predetermined attachment positions (Figs. 2, 3; orienting 18 forward would contact 11, and orienting 18 downward would contact the vehicle (Fig. 1)).
Regarding claim 10, Busset discloses wherein the wheel holding member may only be adjusted between the first and second predetermined attachment positions by releasing the wheel holding member from the load connection portion (to move from Fig. 2 to Fig. 3, 16 must be removed from 15).
Regarding claim 11, Busset discloses wherein the docking device, when in the holding state, is configured to hold the wheel holding member in place when arranged on the load connecting portion without the wheel holding member being fixed to the load connecting portion (Fig. 2 – the docking device holds the wheel holding member even without 17 being secured).
Regarding claim 15, Busset discloses wherein the wheel holding member is configured as an essentially U-shaped element (Figs. 2-3).
Regarding claim 16, Busset discloses wherein a bottom of the U-shaped element is configured for attachment to the load connection portion (16 attaches to 15, which connects to the load connection portion).
Regarding claim 17, Busset discloses wherein the load connecting portion is configured as a load connecting member, which is configured to be releasably mounted to a first cross-sectional type of cross bar (Fig. 2), and wherein the wheel holder further comprises an adapter (Fig. 2 – hook  24 secured around the roof crossbar) and is configured to be mounted to a different, second cross-sectional type of cross bar via the adapter (the hook could mount to a variety of cross-sectional shapes, including round).
Regarding claim 18, Busset discloses wherein the load connection member is configured for a releasable attachment to the adapter by a sliding motion (nut 25 secures the hook 24 by rotationally sliding the nut 25 (see applicant’s para. 0041, which notes that the sliding can be rotational).
Regarding claim 20, Busset discloses a method of mounting a wheel to a load carrier of a vehicle, comprising the steps of: attaching the wheel (A) to a wheel holding member (18 and portion of 16 connecting legs 18), the wheel holder comprising a docking device (15 and portion of 16 inserted into 15) configured for releasable attachment of the wheel holding member to a load connecting portion (2, 3, 4, 5, 6) to allow for attachment of a wheel to the wheel holding member at a location remote from the load connecting portion (Figs. 1-2), wherein by moving the wheel holding member towards the load connecting portion, the docking device is brought into a holding state in which it holds the wheel holding member against gravity (when 16 is moved towards the frame and inserted into 15, the wheel is held against gravity as claimed); and subsequently attaching the wheel holding member to a load connecting portion provided at the load carrier of the vehicle (Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busset in view of US Published Application 2013/0270412 to Bogoslofski and DE 102013020556 to Wang.
Regarding claim 19, Busset fails to disclose a lock.  However, Bogoslofski discloses a roof attachment including a lock (Figs. 3-4) that protects against the carrier being removed from the roof, and Wang discloses a lock (20, 22, 30, 35) that protects against the carried item being removed from the carrier.  It would have been obvious to one of ordinary skill to have included a roof attachment with a lock system (as disclosed in Bogoslofski) and an item lock (as disclosed in Wang) in Busset to protect against theft of the carried item and carrier.  The combination discloses the wheel holder comprising a lock system for an anti-theft function, which is adjustable between a locked state (with both locks secured), in which the wheel is locked to the wheel holding portion and the load connecting portion is locked to the load carrier, and an unlocked state (with the cable lock (Wang) unlocked) by a sliding motion (Fig. 3 – 30 is slid out of 27 to unlock).

REJECTION BASED ON ALTERNATIVE INTERPRETATION OF BUSSET
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busset.
Regarding claim 1, Busset discloses a wheel holder for a vehicle for attaching a wheel to a rooftop or a rear of a vehicle (Fig. 1), the wheel holder comprising: a load connecting portion (2, 3, 4, 5, 6); and a wheel holding member (18, portion of 16 connecting legs 18), wherein the wheel holder comprises a docking device (portion of 16 inserted into 15) configured for releasable attachment of the wheel holding member to the load connecting portion to allow for attachment of a wheel to the wheel holding member at a location remote from the load connecting portion (Fig. 2), wherein by moving the wheel holding member towards the load connecting portion, the docking device is brought into a holding state in which it holds the wheel holding member against gravity (when 16 is moved towards and inserted into 15, the wheel is held against gravity as claimed).
Regarding claim 2, Busset discloses wherein the docking device is configured for releasable attachment of the wheel holding member to the load connecting portion in a first predetermined attachment position (Fig. 2).
Regarding claim 3, Busset discloses wherein the docking device is configured for releasable attachment of the wheel holding member to the load connection portion in the first (Fig. 2) and in a second (removing the wheel holding member from 15 and laying it down flat on 21 with one of legs 18 extending into holder M with strap 27 securing the leg 18) predetermined attachment position.
Regarding claim 6, Busset discloses wherein an essentially flat surface of the wheel holding member (bottom surface of leg 18 is flat) and a protrusion (M) of the load connecting portion define the predetermined second attachment position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734